USDC SDNY
DOCUMENT ELECTRONICALLY

 

FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: €5-Zy-Z\
x
UNITED STATES OF AMERICA, :
Plaintiff,
18-CR-308 (ALC)
-against-
BOB KING, : ORDER
Defendant.

 

ANDREW L. CARTER, JR., District Judge:
A Video Arraignment is scheduled for May 25, 2021 at 11:00 a.m. Members of the

public and press may attend the conference by dialing the audio-only line, at 1-855-268-7844,

using Access Code 67812309# and Pin 9921299#.

SO ORDERED.
Dated: New York, New York
May 20, 2021

Trac 7 Cong

ANDREW L. CARTER, JR.
United States District Judge

 
